United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, FIELD OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael Patterson, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1244
Issued: March 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 16, 2012 appellant filed a timely appeal of a November 22, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP), denying reconsideration without merit
review of the claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the November 22, 2011
nonmerit decision. Since more than 180 days elapsed from the most recent merit decision of
October 5, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
the claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant further review of the merits. Under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 16, 2011 appellant, then a 51-year-old equal opportunity assistant, filed a
traumatic injury claim (Form CA-1) alleging that on August 4, 2011 she sustained injuries in the
performance of duty. She stated that her office was moving to a different floor and she had been
cleaning and preparing files which exacerbated her “physical and mental disabilities.” Appellant
described the nature of her injuries as “fibromyalgia, pain musculoskeletal, left knee, support
cane and secondary physiological.”
Appellant submitted an August 17, 2011 note from Dr. Andrew Feller, a family
practitioner. She received treatment commencing August 4, 2011 and was able to return to work
on August 13, 2011.
By decision dated October 5, 2011, OWCP denied the claim for compensation. It found
that the incident on August 4, 2011 occurred as alleged, but the medical evidence was
insufficient to establish causal relation.
In a letter dated October 17, 2011, appellant requested reconsideration of her claim. She
stated that she had been unable to send documents by fax and was told by an employing
establishment compensation manager that she could have requested a time extension, but she was
unaware that such a request could be made. Appellant submitted physical therapy records. She
also submitted an October 4, 2011 report from Dr. Jay Kimmel, an orthopedic surgeon, providing
results on examination. Dr. Kimmel stated that appellant continued to have right knee pain.
Appellant received an injection of Lidocaine and Depo-Medrol. Dr. Kimmel also completed an
October 4, 2011 form report stating that she should remain out of work until October 20, 2011
due to a right medial meniscus tear.
By decision dated November 22, 2011, OWCP determined that appellant’s application
for reconsideration was insufficient to warrant merit review of the claim. It stated, “Although
the claimant states that she has attached medical evidence from various providers, [OWCP] has
in receipt physical therapy notes dated September 15 to 30, 2011, which is irrelevant to the issues
at hand. To date no medical evidence from a physician has been received.”
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either (1) shows that OWCP erroneously applied or interpreted a specific point of
law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent evidence not previously considered by OWCP.3 20 C.F.R.
§ 10.608(b) states that any application for review that does not meet at least one of the

2

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at anytime on his own motion or on application.”)
3

20 C.F.R. § 10.606(b)(2).

2

requirements listed in 20 C.F.R. § 10.606(b)(2) will be denied by OWCP without review of the
merits of the claim.4
ANALYSIS
Appellant submitted an October 17, 2011 application for reconsideration. She submitted
medical evidence from Dr. Kimmel on October 31, 2011 consisting of reports dated
October 4, 2011. OWCP did not review this evidence in the November 22, 2011 decision, as it
specifically noted that no medical evidence from a physician had been received. The
implementing federal regulations provide that “OWCP will consider all evidence submitted
appropriately.” In this case, OWCP did not consider the evidence submitted with appellant’s
request.5 The Board has also held that OWCP must review all the evidence received prior to the
issuance of its final decision.6
The case will be remanded to OWCP to properly consider the medical evidence of record
with respect to the reconsideration request. After such further development as OWCP deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision as OWCP failed to consider
the evidence of record.

4

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

5

Id. at § 10.119.

6

M.M., Docket No. 11-1852 (issued April 12, 2012).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: March 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

